Dear Mr. Hawkland:
You have requested the opinion of this office regarding the legality of the Secretary of State's ex officio notaries, authorized pursuant to LSA-R.S. 35:395, to perform other notarial functions arising in the normal course of their official duties that are not expressly authorized by LSA-R.S. 35:395(B).
You point out that R.S. 35:395(B), states the following:  "Such ex officio notaries public may exercise the function of a notary public only to administer oaths and receive sworn statements and shall be limited to matters within the official functions of the Department of State.  They shall use the official seal of the department."
The language of R.S. 35:395(B) restricts the Secretary of State's ex officio notaries to two notarial functions: 1) administering oaths; and 2) receiving sworn statements.
Other similar statutes, authorizing ex officio notaries, contain broad language authorizing the ex officio notary to perform any notarial act. For example, R.S. 48:121 and R.S. 15:825.1 contain the phrase "and perform all other duties which any notary public is authorized by law to perform."
As the statute in question clearly limits the authorized functions of the Secretary of State's ex officio notaries and no general clause authorizing additional functions, it is the opinion of this office that it is not proper for these ex officio notaries to perform notarial functions not listed in the statute.
I trust this answers your inquiry.  Please feel free to call upon this office in the future.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ______________________________ THOMAS L. ENRIGHT, JR. Assistant Attorney General
RPI/TLE;dsc
Date Released: August 1, 2002